                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Winchell Larmont Alston                                              Docket No. 5:10-CR-43-2H

                                Petition for Action on Supervised Release

COMES NOW Jessica A. Brocz, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Winchell Larmont Alston, who, upon an earlier plea of guilty
to Conspiracy to Distribute and Possess With Intent to Distribute More Than 50 Grams of Cocaine Base
(Crack), in violation of 21 U.S.C. 846, was sentenced by the Honorable Malcolm J. Howard, Senior U.S.
District Judge, on November 10, 2010, to the custody of the Bureau of Prisons for a term of 120 months. It
was further ordered that upon release from imprisonment the defendant be placed on supervised release for
a period of 60 months. Winchell Larmont Alston was released from custody on December 5, 2017, at which
time the term of supervised release commenced.

On August 20, 2018, a Violation Report was submitted advising the court of the defendant’s August 10,
2018, citations for Resisting Public Officer (18CR444), No Operators License, and Failure to Reduce Speed
(18CR428) in Nash County, North Carolina. The court allowed the defendant to remain under supervision,
and this violation was addressed as a component of his mental health treatment program.

On November 28, 2018, a Violation Report was submitted advising the court that the defendant committed
the offense of DWI-Alcohol and/or Drugs (18CR52699) on November 20, 2018, in Rocky Mount, North
Carolina. The defendant was found guilty in Edgecombe District Court, and a Petition for Action was
submitted on December 5, 2018, requiring him to complete 20 hours of community service.

On November 5, 2020, a Violation Report was submitted advising the court that the defendant was charged
with Driving While License Revoked (20CR703742) in Edgecombe County, North Carolina. Alston
admitted guilt, and he was instructed not to drive until properly licensed and to resolve this pending charge.
The court agreed to continue supervision.

On January 28, 2021, a Violation Report was submitted after the defendant tested positive for marijuana
use on January 22, 2021. Alston was instructed to continue his participation in biweekly outpatient
substance abuse treatment.

On February 9, 2021, a Petition for Action was submitted stating that on January 30, 2021, the defendant
was charged in Edgecombe County, North Carolina, with Driving While Impaired and Driving While
License Revoked (20CR50156). Additionally, he admitted he had been driving on October 31, 2020, which
was currently pending, and the court was notified November 5, 2020. As a sanction for the aforementioned
criminal conduct, the defendant was placed on home detention with location monitoring for a period of 60
days.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

        During a home visit on March 17, 2021, the defendant tested positive for marijuana and cocaine via
instant urine screen. After the lab confirmed both substances on March 26, 2021, Alston admitted to using
the illegal substances, and he signed an admission of drug use form. The defendant is currently on home
detention with electronic location monitoring. As a sanction for this violation, the probation office is
recommending that he adhere to another 30 days home detention with electronic monitoring. Additionally,

               Case 5:10-cr-00043-H Document 134 Filed 04/06/21 Page 1 of 2
Winchell Larmont Alston
Docket No. 5:10-CR-43-2H
Petition For Action
Page 2
his outpatient substance abuse treatment will be increased to require weekly participation. The defendant
signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall abide by all conditions and terms of the home detention program for a period
      not to exceed 30 consecutive days. The defendant shall be restricted to his residence at all times
      except for pre-approved and scheduled absences for employment, education, religious activities,
      treatment, attorney visits, court appearances, court obligations or other activities as approved by the
      probation officer. The defendant shall submit to the following Location Monitoring: Radio
      Frequency monitoring and abide by all program requirements, instructions and procedures provided
      by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dewayne L. Smith                                  /s/ Jessica A. Brocz
Dewayne L. Smith                                      Jessica A. Brocz
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Reade Circle
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2350
                                                      Executed On: April 1, 2021

                                       ORDER OF THE COURT
                                6th
Considered and ordered this _________             April
                                         day of ____________________, 2021, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 5:10-cr-00043-H Document 134 Filed 04/06/21 Page 2 of 2
